KLEINSCHMIDT, Judge,
dissenting.
I respectfully dissent. I think the contract that Elizabeth Maxwell entered into was unconscionable. The water heater, which turned out to be worthless, cost $6,500. With finance charges of 19.5%, and offsetting the tax credit that Maxwell received, the total cost exceeded $14,000 secured by a lien on Maxwell’s home.
A contract for the sale of goods, under A.R.S. section 47-2302(A), may be voidable as unconscionable. “Unconscionability includes both procedural unconscionability, i.e., something wrong in the bargaining process, and substantive unconscionability, i.e., the contract terms per se.” Pacific Am. Leasing Corp. v. S.P.E. Bldg. Sys., Inc., 152 Ariz. 96, 103, 730 P.2d 273, 280 (App.1986). While courts are split on whether both types of unconscionability must exist before a contract is voidable, James J. White and Robert S. Summers, Handbook of the Law Under the Uniform Commercial Code § 4-7, at 163-65 (2d ed. 1980), I agree with White and Summers that the better rule is that either kind of unconscionability will suffice. White and Summers, supra, at 165. Pacific Am. Leasing lends support. to this conclusion. There, the only claim the plaintiff made was one of substantive unconscionability. We rejected that claim on its merits without suggesting that a finding of procedural uncon-scionability was also necessary before the plaintiff could avoid the contract. Pacific Am. Leasing, 152 Ariz. at 103, 730 P.2d at 280.
*551There is ample case law for the proposition that charging an excessive price for a consumer item is, in and of itself, substantively unconscionable. See, e.g., American Home Improvement, Inc. v. MacIver, 105 N.H. 435, 201 A.2d 886 (1964) (commission and finance charge of $1,600 on goods and services worth $950 was unconscionable); Toker v. Westerman, 113 N.J.Super. 452, 274 A.2d 78 (1970) (total price including interest and insurance of $1,229 for freezer worth $400 held unconscionable). See also White and Summers, supra* at 155-60 and cases cited therein. Where a contract is substantively unconscionable because of excessive price, the buyer’s awareness of the terms of the agreement is immaterial.
Even if both substantive and procedural unconscionability must exist before a contract is voidable, there is enough procedural unconscionability here, coupled with the excessive price, to preclude the enforceability of the contract. As White and Summers note, “it appears that a contract that is one hundred pounds substantively unconscionable may require only two pounds of procedural unconscionability to render it unenforceable and vice versa.” Supra* at 165. The record discloses that Maxwell has a high school education and has been employed as a cleaning woman and factory worker for low wages. She asserted that she did not realize that the papers she signed placed a lien against her house until three years after the water heater was installed when she was so informed by a repairman. See Johnson v. Mobil Oil Corp., 415 F.Supp. 264 (E.D.Mich.1976) (intelligence and business acumen are indicia of procedural unconscionability); Jefferson Credit Corp. v. Marcano, 60 Misc.2d 138, 302 N.Y.S.2d 390 (Civ.Ct.1969) (failure to understand, despite large black type, is to be considered in assessing procedural unconsciona-bility); William v. Walker-Thomas Furniture Co., 350 F.2d 445 (D.C.Cir.1965) (lack of education and use of fine print are to be considered in assessing procedural uncon-scionability); see also White and Summers, supra* at 153-54 (factors to consider in assessing procedural unconscionability include assumed consumer ignorance, lack of education, financial status, and seller’s guile).
The majority concludes that there is not enough in the record to show that an agency-type relationship existed between National Solar Corporation, the company that sold the water heater, and the defendant, Fidelity Financial Services. I disagree. I begin with the observation, based on common knowledge, that it is not uncommon for a retailer to have an ongoing relationship with a specific lender. In this case, when Maxwell told National’s salesman that she could not afford the water heater, he assured her that was not a problem because “we have a great financial plan.” He steered , her to Fidelity and told her to take her “house papers” with her. While she was transacting the loan, an employee of Fidelity reassured her about her purchase of the water heater, telling her that Fidelity had “done a lot of business with solar systems this year,” and saying that he believed that she would enjoy her purchase and benefit from it. A finder of fact could infer from this that National and Fidelity were engaged in a common effort to sell and finance hot water heaters at what was almost surely an enormous profit to both.3 In other words, a finder of fact could conclude that National and Fidelity were engaged in a joint venture. See Helfenbein v. Barae Inv. Co., 19 Ariz.App. 436, 439, 508 P.2d 101, 104 (1973) (joint venture may be inferred from acts and conduct of parties); Muccilli v. Huffs Boy’s Store, Inc., 12 Ariz.App. 584, 588, 473 P.2d 786, 790 (1970) (where rights of a third party are involved, a joint venture can be inferred from declarations of parties). The majority says the record shows that Maxwell did not believe there was an agency relationship between National and Fidelity. Even if the majority is correct, what Maxwell may or may not have understood about the *552legal nuances of the relationship between National and Fidelity, and the ramifications of that relationship for her, is immaterial. See Young v. Environmental Air Products, Inc., 136 Ariz. 206, 210, 665 P.2d 88, 92 (App.1982) (conclusions of witness regarding legal relationships are immaterial).
The trial court found that Maxwell’s borrowing an additional $800 from Fidelity was a novation of the agreement which precluded her prevailing on any theory of unconsciona-bility. I think this was error because a novation cannot take place unless the initial agreement was valid. United Sec. Corp. v. Anderson Aviation Sales Co., 23 Ariz.App. 273, 275, 532 P.2d 545, 547 (1975). As the majority notes, the Plaintiff is not seeking to declare her obligation to repay the $800 void.
I have considered Fidelity’s other arguments regarding the applicability of the statute of limitations, the failure to give notice of defect, and the effect of written warranties. In my opinion, they lack merit.
I would reverse the order of the trial court granting summary judgment and remand this case to the trial court for a trial on the merits of whether there was an agency relationship between National and Fidelity.

. The record is sparse on this point. For example, the Plaintiff did not depose any officer or employee of Fidelity. This may be the result of financial constraints. The trial briefs disclose that counsel for the Plaintiff took this case pro bono publico through the Volunteer Lawyers Program of the Maricopa County Bar Association. In addition, the trial judge refused to award attorney’s fees to Fidelity because he found that such would create an undue hardship on the Plaintiff. As I have already noted, the record discloses that the Plaintiff worked at jobs which paid a modest wage.